
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


Date


Name
Address
City, State, Zip


Dear            :

        On                              ,         , you were advised that you
had been selected by the Compensation and Management Development Committee (the
"Committee") of the Board of Directors of the Company to receive an incentive
award under the Triumph Group Inc. Executive Incentive Plan (the "Executive
Plan") for fiscal             . Defined terms used in this payment notice
without definition have the meanings set forth in the Executive Plan, a copy of
which has been provided to you.

        Under the Executive Plan, you received an award with the potential to
earn $                 at Target based upon the Company's achievement of
                         of                         , at Target. The Committee
also established a Threshold Performance of                          of
                         and an Overachievement Performance of
                         of                         . The performance period for
this incentive award was                      ,          to                 
    ,         .

        I am pleased to inform you that, because Triumph achieved actual
                         of                          for fiscal             ,
[exceeding/below the minimum/target/maximum], the criteria for issuance of your
Earned Incentive Award has been met. The Committee made this determination on
                     ,          (the "Award Date"). Pursuant to the Executive
Plan, as of the Award Date you have been granted an Earned Cash Award of
$                 (30% of the Earned Incentive Award) and an Earned Stock Award
of                          shares of restricted Stock, which are awarded under
the Company's 2004 Stock Incentive Plan (70% of the Earned Incentive Award). The
number of shares of Common Stock subject to the Earned Stock Award is based on
the Fair Market Value of the Company's Common Stock on the Award Date, which is
$             per share.

        Payment of both the cash and stock components of your Earned Incentive
Award are subject to further restrictions and will be made, if all obligations
under the Executive Plan and 2004 Plan are met, as soon as practicable after the
end of the Award Period, which ends on                      ,         . In no
event will payment of the award, if applicable, be later than                 
    ,         . Please note, one-third of the Earned Incentive Award is subject
to forfeiture if the Threshold Performance goal described above is not met over
the three-year Award Period, and the entire Earned Incentive Award is subject to
forfeiture if you are not providing services to or otherwise employed by the
Company or one of its affiliates on the last day of the Award Period (subject to
an exception for death, permanent disability or Retirement). Further, the
Committee has the right under the Executive Plan to reduce, but not to increase,
the value of the Earned Incentive Award.

        The Earned Stock Award is subject to all provisions relevant to
restricted Stock Awards under the 2004 Plan. Tax obligations will arise if and
when the Earned Stock Award "vests" on the vesting date. In accordance with the
authority delegated to the Committee under Section 4(b) of the 2004 Plan, at the
vesting date you are hereby authorized to satisfy your withholding tax
obligation by electing, in writing (which can be by electronic mail), to have
the Company withhold from the shares to be released from the forfeiture
restrictions under this award that number of shares having a Fair Market Value
equal to the minimum amount required to be withheld. You may also elect to pay
any tax withholding liability in cash. You will receive additional communication
about this process closer to the vesting date.

--------------------------------------------------------------------------------



        The Earned Stock Award shares are deemed issued and outstanding, and
during the Award Period you are entitled to vote the shares and to receive any
dividends paid on all outstanding shares of common stock. No stock certificates
will be released to you until the forfeiture restrictions lapse following the
vesting date.

        For further information about the Earned Stock Award issued to you,
please consult the 2004 Plan and the related Prospectus. Feel free to contact
                                     at Corporate
(                                    ) if you have any questions on these
documents.

        Thank you for your efforts and your contribution to the success of
Triumph Group, Inc.

        Sincerely,

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23

